Per Curiam :
The court below was evidently right in striking off the plea to the jurisdiction. It is too plain for argument that the court below has jurisdiction in a case of foreign attachment. Whether this particular case was properly assigned to common pleas No. 4 we are not called upon to decide; and if we were, the record furnishes us no information upon the subject. We must presume it to have been properly done.
*292There was no error in issuing the writ of foreign attachment, pending the action commenced- by summons. The latter writ does not appear to have been served; and if it had been, the plaintiff had still the right to issue the attachment, the defendant not being a resident of the state. There is a remedy where a defendant has been served with two or more writs for the same cause of action, but the remedy has not been pursued, and we have no such case before us.
It is alleged that the attachment was entitled of the. same term and number as the original summons. If this be so, it has done the defendant no harm; the judgment was properly entered and, therefore, is affirmed.